Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a deflector comprising a protective plate, downward-sloping away from the wall when the deflector is in an operational position, a flexible sealing gasket attached along an upper edge of the plate, a retaining arm having one end fixed to the deflector towards said upper edge of the plate and another removably linked with an element of the structure, the arm is for pressing the plate so as to press the sealing gasket of the upper edge of the plate against the wall of the structure when in operational position, the deflector comprising a support, disposed towards a lower edge of the plate, separable into two parts to make the deflector remoavalbe, of which an upper part is fixed underneath the plate and the lower part is fixed to the slab or to a reinforcing sole of an accessory of the structure in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/24/2022